         Case 1:19-cr-10164-ADB Document 111 Filed 04/09/21 Page 1 of 8




                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

  UNITED STATES OF AMERICA                     )
                                               )
  v.                                           )   Criminal No. 19-cr-10164-ADB
                                               )
  LUIS BERROA,                                 )
                                               )
           Defendant.                          )


                             GOVERNMENT’S TRIAL BRIEF

       Pursuant to the Court’s pre-trial order, the government hereby submits its Trial Brief in

connection with the above-captioned matter.

   1. The Indictment

       Luis Berroa is charged in Count One of the Indictment with violating Title 21, United

States Code, Sections 841(a)(1) and (b)(1)(B)(vi): Possession with Intent to Distribute 40 Grams

or More of Fentanyl; and in Count Two of the Indictment with violating Title 18, United States

Code, Section 924(c)(1)(A)(i): Possession of a Firearm in Furtherance of a Drug Trafficking

Crime. Docket No. 16.

   2. Statement of Facts

       As part of a larger drug investigation, on March 12, 2019, agents of the Drug Enforcement

Administration (“DEA”) obtained a search warrant for 3 Newton Street, Apartment 2, Lawrence

Massachusetts (the “Searched Premises”). One of the controlled purchases of narcotics in that

larger investigation took place inside the Searched Premises on February 28, 2019. Luis Berroa

was not present during that controlled purchase.
        Case 1:19-cr-10164-ADB Document 111 Filed 04/09/21 Page 2 of 8




       On March 13, 2019, agents executed the search warrant on the Searched Premises. Inside,

agents found Berroa sleeping in his bedroom. They also found another individual in the second

bedroom. In Berroa’s bedroom, agents found the following items:

             A plastic bag containing round blue tablets on top of a dresser (11 grams fentanyl,

              DEA Ex. 7);

             The defendant’s passport in the dresser;

             A pink box containing a drug finger press and three bags of white powder inside

              the drop ceiling (22 grams fentanyl, DEA Ex. 10);

             A plastic bag containing white powder inside the drop ceiling (5 grams fentanyl,

              DEA Ex. 12);

             A plastic bag containing rectangular pills marked “XANAX” inside the pocket of

              a gray shirt inside the closet (23 grams Alprazolam, DEA Ex. 11);

             A plastic bag containing a white substance inside the pocket of a jacket in the closet

              (31 grams fentanyl, DEA Ex. 9)

             A Taurus Model PT24/7 .40 caliber pistol with clip, bearing serial number

              SF054610 found in a red and black duffel bag in the closet;

             A Jimenez Arms, Model J.A.380, .380 caliber pistol with clip, bearing serial

              number 114284 found in a red and black duffel bag in the closet;

             12 rounds of .380 ammunition found in a red and black duffel bag in the closet;

             A Samsung Galaxy S8 cellular phone located on top of the dresser.

       In the second bedroom, agents found over $19,000 in counterfeit currency, a plastic bag of

white powder (308 grams Procaine, DEA Ex. 8), a round blue tablet (.12 grams Oxycodone, DEA

Ex. 13), two ledgers, and one AWS scale.

                                                2
         Case 1:19-cr-10164-ADB Document 111 Filed 04/09/21 Page 3 of 8




       The drugs recovered from the Searched Premises were sent to the DEA laboratory for

testing and tested positive for fentanyl and other drugs as indicated above. The total fentanyl drug

weight recovered from the defendant’s bedroom was 69 grams. The firearms were examined and

test fired at the Massachusetts State Police Laboratory. Agents took photographs of the Searched

Premises and the seized items.

       In response to a subpoena, the Massachusetts Registry of Motor Vehicles (“RMV”)

provided documents showing that the defendant had listed the Searched Premises as his residence

in vehicle registrations and driver’s license applications beginning in 2010.

       Agents obtained a search warrant for the defendant’s cellular phone recovered from his

bedroom. A search of the downloaded contents of the cellular phone revealed saved images of

drugs in pill and powder form and three different handguns, among other images. The search also

revealed text messages indicative of drug trafficking activity. At least one of the photos of the

handguns appears to be the Taurus PT 24/7 handgun seized from the defendant’s bedroom.

   3. Lay Witness Testimony

           a. Law Enforcement Agents: The government plans to call several law enforcement

               agents and officers who were present during the search of the Searched Premises.

               They will describe and catalog the items found in the search, authenticate and

               describe photographs taken during the search, and testify to portions of the chain of

               custody for the drug evidence.

           b. Law Enforcement Lay Opinion: The government plans to call law enforcement

               witnesses to offer lay opinion testimony about the tools of the drug trade, the use

               of firearms to protect drugs and drug proceeds, typical markings on different types




                                                 3
    Case 1:19-cr-10164-ADB Document 111 Filed 04/09/21 Page 4 of 8




         of pharmaceutical and counterfeit pills, and common meanings for drug slang, and

         distribution versus personal use quantities of fentanyl.

      c. Cell Phone Extraction Testimony: The government plans to admit exhibits from the

         defendant’s cellular phone. Absent a stipulation, we expect to introduce testimony

         from the agent who conducted the extraction concerning the manner in which data

         was extracted. The entire extraction of the cellular phone and the Cellebrite reader

         were previously provided to the defendant. Additionally, copies of images taken

         from that cellular phone that the government expects to introduce individually at

         trial were produced.

4. Expert Witness Testimony

      a. DEA Chemists: Absent stipulations, the government intends to introduce evidence

         from four DEA chemists regarding their testing of the fentanyl and Xanax seized

         from the defendant’s bedroom and portions of the chain of custody for those drug

         exhibits. The government has produced the drug certifications, testing and analysis

         documents, and the chemists’ CVs.

      b. Firearms Expert: Absent a stipulation, the government will call a firearms expert

         from the Massachusetts State Police Firearms Identification Section to testify that

         the two firearms seized from the defendant’s bedroom are “firearms” under the

         federal definition in 18 U.S.C. § 921(a)(3). The government has produced the

         expert’s report, testing worksheets, and CV.

      c. Fingerprint Expert: Absent a stipulation, the government will call a fingerprint

         expert to testify to the fingerprint testing and analysis conducted on the pink box

         which contained the drug finger press and three bags of fentanyl found in the drop

                                           4
     Case 1:19-cr-10164-ADB Document 111 Filed 04/09/21 Page 5 of 8




           ceiling and the two firearms found in the defendant’s closet. The government has

           produced the expert’s reports, testing worksheets, and CV.

5. Exhibits:

       a. Drug Exhibits, firearms, ammunition, and cellular phone seized from the

           defendant’s bedroom;

       b. Photographs from the search of the Searched Premises;

       c. Documents from the Massachusetts RMV obtained pursuant to subpoena showing

           the defendant’s long-term residence at the Searched Premises;

       d. Images, text messages, and search history from the extraction of the defendant’s

           cellular phone.

6. Stipulations of Fact

   None at this time. The parties have had preliminary discussions about possible stipulations

regarding chain of custody, the fact that the seized firearms qualify as firearms under federal

law, fingerprint evidence, business record certification for RMV documents, and

authentication of files found in the defendant’s cellular phone.

   The government is planning to propose a stipulation regarding the identification of the

defendant as the man arrested in the bedroom of the Searched Premises, which contained the

drugs and guns at issue in this case. This stipulation may obviate the need for an in-court

identification. Additionally, given that the government intends to admit photographs of the

defendant taken from his cellular phone to show his ownership and use of that phone, it may

become necessary to request that the defendant remove his mask so the jurors can see his face

and compare it with the photographs.




                                             5
         Case 1:19-cr-10164-ADB Document 111 Filed 04/09/21 Page 6 of 8




   7. Anticipated Evidentiary Issues

           a. Lay Opinion Evidence: The government plans to call law enforcement witnesses to

               testify about that the quantities of fentanyl found in the defendant’s bedroom were

               consistent with distribution rather than personal use, explain the various tools of

               the drug trade including the use of AWS scales, finger presses, and firearms, to

               explain some of the street slang and coded language in text messages extracted from

               the defendant’s cell phone, and to testify regarding typical markings on different

               types of pharmaceutical and counterfeit. The government has filed a motion in

               limine addressing this issue.

           b. Potential Impeachment Information:           Pursuant to a protective order, the

               government produced a letter of caution from the personnel file of one of its law

               enforcement witnesses. The government believes that testimony concerning this

               letter of caution is inadmissible under Fed. R. Evid. 608. The government has filed

               a motion in limine addressing this issue.

           c. Admission of Evidence from Defendant’s Cellular Phone: The government intends

               to admit photographs, text messages, and search history from the defendant’s

               cellular phone indicative of drug trafficking. The defendant has filed a motion in

               limine seeking to exclude that evidence. The government will respond to that

               motion by April 16, 2021 pursuant to the deadline set in this Court’s pretrial order.

   8. Voir Dire and Jury Instructions

       The government filed its proposed voir dire questions and proposed jury instructions

pursuant to the Court’s pretrial order.




                                                 6
         Case 1:19-cr-10164-ADB Document 111 Filed 04/09/21 Page 7 of 8




   9. Special Arrangements

           a. Paralegal. The government respectfully requests that, in addition to trial counsel,

the Court allow Taramarie Pellerin, a paralegal from the United States Attorney’s Office, to sit at

counsel table. Ms. Pellerin is an integral member of the prosecution team and will assist the

undersigned counsel in their efforts to introduce the physical evidence and exhibits in this case.

           b. Witnesses. The DEA Chemists and Fingerprint Expert are traveling from out of

state. All other witnesses are local. Depending on witness schedules and the actual date that trial

begins, the government may request that certain witnesses be allowed to testify out of order.

           c. Case Agent. The government requests that the Court designate DEA Special Agent

Raymond Greene and/or Jill Booth as case agent.

           d. Length of Trial. The government expects its case-in-chief to last three to four trial

days, excluding jury selection.



Dated: April 9, 2021

                                              Respectfully submitted,

                                              NATHANIEL R. MENDELL
                                              Acting United States Attorney

                                      By:     /s/ Stephen W. Hassink
                                              Katherine Ferguson
                                              Stephen W. Hassink
                                              Assistant United States Attorneys




                                                 7
         Case 1:19-cr-10164-ADB Document 111 Filed 04/09/21 Page 8 of 8




                                CERTIFICATE OF SERVICE

I hereby certify that this document filed through the ECF system will be sent electronically to the
registered participants as identified on the Notice of Electronic Filing (NEF) and paper copies will
be sent to those indicated as non-registered participants.

                                              /s/ Stephen W. Hassink
                                              Stephen W. Hassink
                                              Assistant United States Attorney




Date: April 9, 2021




                                                 8
